DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's traversal on the ground(s) that the prior restriction has not been properly established has been found to be persuasive, therefore the restriction requirement dated 03/18/2022 has been withdrawn and claims 10, and 12-22 will be examined together. 
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/03/2021 has been considered by the examiner.
Claim Interpretation
Applicant’s claims 10, and 12-22 are product-by-process claims. See MPEP 2113. The following are examples of applicant’s product by process claim limitations:
 	Claim 10 recites “wherein, the deep bore is formed by deep-hole drilling the rod shank and during drilling, a material excess is left at a rod end of the piston rod”
Claim 14 recites “wherein the piston rod, including the piston rod head, is mechanically formed from a blank”
Claim 20 recites “wherein the deep bore is closed by the material excess due to thermos-mechanical stress during the forging process”
Claims depending from claim 10 are product-by-process claims because they depend from claim 10 which is a product-by-process claim.

"[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted)


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10, and 12-22 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 10, it is unclear whether the intermediate product as shown in Fig. 2 is being claimed, or the disclosed final product as seen in Fig. 3 or 1 is being claimed. Claim 10 recites “a material excess is left at a rod end of the piston rod”, but does not disclose any forging step as discussed in the specification to result in the final product in the claims.
The term “deep” in claim 10 is a relative term which renders the claim indefinite. The term “deep” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
deep
1: extending far from some surface or area: such as
a: extending far downward, a deep well a deep chasm
b(1): extending well inward from an outer surface, a deep gash, a deep-chested animal
(2): not located superficially within the body, deep pressure receptors in muscles
c: extending well back from a surface accepted as front, a deep closet
d: extending far laterally from the center

It is unclear exactly how far the bore is required to extend from an end to be considered to meet the limitation of being a “deep bore”. 

Claim 10 recites "an external connection type" in line 4. It is unclear what is intended to be claimed with the word "type". 
MPEP 2173.05(b)
E.    "Type" 

The addition of the word "type" to an otherwise definite expression (e.g., Friedel-Crafts catalyst) extends the scope of the expression so as to render it indefinite. Ex parte Copenhaver, 109 USPQ 118 (Bd. Pat. App. & Inter. 1955). 

Claim 20 recites the limitation "the forging process" in 2.  There is insufficient antecedent basis for this limitation in the claim.

Claims 12-22 are indefinite because they depend from indefinite claim 10.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 10, 12-17, and 20-21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wossner et al. (US 4561164), hereinafter ‘Wossner’.
Wossner discloses:
10. (Currently amended) A piston rod unit comprising: a piston rod (1) with a rod shank, wherein the rod shank comprises a deep bore (36) and a piston (30), wherein the piston rod is form-fittingly connected with the piston exclusively via an external connection type (see Fig. 10, piston is connected to external surface of rod 1); wherein, the deep bore is formed by deep-hole drilling the rod shank and during drilling (this is a product by process limitation, the structure of the product of Wossner meets the claimed structure of applicant’s product claim), a material excess is left at a rod end of the piston rod (a material excess can be interpreted to be any remained material after the device is manufactured, thus the end tip of the piston rod that flared radially outward is considered a material excess); and wherein the rod end of the piston rod having the material excess has a greater thickness than an immediately adjacent section of the piston rod (end tip that is flared radially outward has a greater thickness than an immediately adjacent section of the piston rod where the piston is mounted).

12. (Previously presented) A mining apparatus, with at least one piston rod unit, wherein a piston rod of the piston rod unit is hollow (Wossner’s piston rod 1 is hollow, applicant’s recitation of “a mining apparatus” is interpreted to be an intended use recitation without patentable weight, therefore any piston rod unit capable of being used in a mining apparatus meets this limitation; and examiner asserts that the device of Wossner is capable of being used in a mining apparatus absent further limitations;
	further, "where a patentee defines a structurally complete invention in the claim body and uses the preamble only to state a purpose or intended use for the invention, the preamble is not a claim limitation" Kropa v. Robie, 187 F.2d at 152, 88 USPQ2d at 480-81; since the body of the present claim appears to define a structurally complete invention, the preamble does not appear to be a claim limitation).

13. (Previously presented) A mining apparatus comprising the piston rod unit of claim 10 (applicant’s recitation of “a mining apparatus” is interpreted to be an intended use recitation without patentable weight, therefore any piston rod unit capable of being used in a mining apparatus meets this limitation; and examiner asserts that the device of Wossner is capable of being used in a mining apparatus absent further limitations; 
	further, "where a patentee defines a structurally complete invention in the claim body and uses the preamble only to state a purpose or intended use for the invention, the preamble is not a claim limitation" Kropa v. Robie, 187 F.2d at 152, 88 USPQ2d at 480-81; since the body of the present claim appears to define a structurally complete invention, the preamble does not appear to be a claim limitation).

14. (Previously presented) The piston rod unit of claim 10, wherein the piston rod further comprises a piston rod head, and wherein the piston rod, including the piston rod head, is mechanically formed from a blank (the limitation of being mechanically formed from a blank is a product by process limitation, since the prior art structure meets the claimed resulting structural limitation, this limitation is met by the prior art; as no limitation pertaining to what constitutes a piston rod “head” is recited in the claims, the end tip 2 is interpreted to be a piston rod head).

15. (Previously presented) The piston rod unit of claim 10, wherein an end of the deep bore is of radial shape (an end bore 7 has a radial shape; absent further limitations, any shape that has a radius is interpreted to be of a radial shape).

16. (Previously presented) The piston rod unit of claim 14, wherein the piston rod and the piston rod head are a one-piece component (under the interpretation established din claim 14, piston rod head of the end tip 2 of the rod is a one piece component with the piston rod 1).

17. (Previously presented) The piston rod unit of claim 10, wherein the deep bore extends in a longitudinal direction from a piston rod head to the rod end of the piston rod (bore 36 extends in a longitudinal direction from a rod head 2 to the rod end adjacent to piston 30).

20. (Previously presented) The piston rod unit of claim 10, wherein the deep bore is closed by the material excess due to thermos-mechanical stress during the forging process. (for this claim the excess material having a greater thickness than an immediately adjacent part is interpreted to be the threaded section of the piston rod 1, which is closed during the manufacturing process with cylinder pin 4; the threads form a greater thickness parts immediately adjacent to the smaller thickness parts to form the threads)

21. (Previously presented) The piston rod unit of claim 10, wherein there is only one external connection point between the piston rod and the piston (as best understood, piston 30 only has one connection point between the piston rod and piston).

Claim(s) 10, 22  is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gao (CN 104728205).
	Gao discloses:
10. (Currently amended) A piston rod unit comprising: a piston rod (4) with a rod shank, wherein the rod shank comprises a deep bore and a piston (5), wherein the piston rod is form-fittingly connected with the piston exclusively via an external connection type; wherein, the deep bore is formed by deep-hole drilling the rod shank and during drilling, a material excess is left at a rod end of the piston rod; and wherein the rod end of the piston rod having the material excess has a greater thickness than an immediately adjacent section of the piston rod (the claims do not explicitly recite that the material excess itself forms the greater thickness section of the piston rod; see Gao Fig. 1’ for annotated greater thickness section relative to an immediately adjacent piston rod section, see Gao Fig. 1 for annotated limitations).

12. (Previously presented) A mining apparatus, with at least one piston rod unit, wherein a piston rod of the piston rod unit is hollow (applicant’s recitation of “a mining apparatus” is interpreted to be an intended use recitation without patentable weight, therefore any piston rod unit capable of being used in a mining apparatus meets this limitation; and examiner asserts that the hydraulic cylinder device of Gao is capable of being used in a mining apparatus absent further limitations because hydraulic cylinders are known in the art to be used as mining props, etc.;
	further, "where a patentee defines a structurally complete invention in the claim body and uses the preamble only to state a purpose or intended use for the invention, the preamble is not a claim limitation" Kropa v. Robie, 187 F.2d at 152, 88 USPQ2d at 480-81; since the body of the present claim appears to define a structurally complete invention, the preamble does not appear to be a claim limitation).

13. (Previously presented) A mining apparatus comprising the piston rod unit of claim 10 (applicant’s recitation of “a mining apparatus” is interpreted to be an intended use recitation without patentable weight, therefore any piston rod unit capable of being used in a mining apparatus meets this limitation; and examiner asserts that the hydraulic cylinder device of Gao is capable of being used in a mining apparatus absent further limitations because hydraulic cylinders are known in the art to be used as mining props, etc.;
	further, "where a patentee defines a structurally complete invention in the claim body and uses the preamble only to state a purpose or intended use for the invention, the preamble is not a claim limitation" Kropa v. Robie, 187 F.2d at 152, 88 USPQ2d at 480-81; since the body of the present claim appears to define a structurally complete invention, the preamble does not appear to be a claim limitation).

14. (Previously presented) The piston rod unit of claim 10, wherein the piston rod further comprises a piston rod head, and wherein the piston rod, including the piston rod head, is mechanically formed from a blank (structures may be formed from the same blank, piston, piston head may be one end of the piston rod 4, the limitation of being formed from a blank is a product by process limitation that is met by a prior art having the same product structures).

15. (Previously presented) The piston rod unit of claim 10, wherein an end of the deep bore is of radial shape (bore is cylindrical which appears to meet the limitation of a radial shape).

16. (Previously presented) The piston rod unit of claim 14, wherein the piston rod and the piston rod head are a one-piece component (piston rod 4 and head are welded to be a one-piece component).
17. (Previously presented) The piston rod unit of claim 10, wherein the deep bore extends in a longitudinal direction from a piston rod head to the rod end of the piston rod (apparent from Gao Fig. 1).

20. (Previously presented) The piston rod unit of claim 10, wherein the deep bore is closed by the material excess due to thermos-mechanical stress during the forging process. (deep bore is closed in Gao during the manufacturing process)

21. (Previously presented) The piston rod unit of claim 10, wherein there is only one external connection point between the piston rod and the piston (single connection point 6).

22. (Previously presented) The piston rod unit of claim 10, wherein the deep bore is completely sealed (deep bore is completely sealed in Gao as seen in Fig. 1).



    PNG
    media_image1.png
    725
    684
    media_image1.png
    Greyscale



Claim(s) 10, 12-19, and 21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Harinck (US 2730331)
 Harinck discloses:
10. (Currently amended) A piston rod unit comprising: a piston rod (12) with a rod shank, wherein the rod shank comprises a deep bore and a piston (10), wherein the piston rod is form-fittingly connected with the piston exclusively via an external connection type; wherein, the deep bore is formed by deep-hole drilling the rod shank and during drilling, a material excess is left at a rod end of the piston rod; and wherein the rod end of the piston rod having the material excess has a greater thickness than an immediately adjacent section of the piston rod (the claims do not explicitly recite that the material excess itself forms the greater thickness section of the piston rod; see Fig. 1, rod 12 has a greater thickness section relative to an immediately adjacent piston rod section)
 
12. (Previously presented) A mining apparatus, with at least one piston rod unit, wherein a piston rod of the piston rod unit is hollow (piston rod 12 is hollow with bore 55).
 
13. (Previously presented) A mining apparatus comprising the piston rod unit of claim 10 (Harinck discloses a mining apparatus comprising the piston rod unit of claim 10).
 
14. (Previously presented) The piston rod unit of claim 10, wherein the piston rod further comprises a piston rod head, and wherein the piston rod, including the piston rod head, is mechanically formed from a blank (as details of the piston rod head are not recited in the claims, the piston rod head is interpreted to an end tip of the piston rod 12 which is a one piece component with the rest of the piston rod, capable of being formed from a blank; structures may be formed from the same blank, piston, piston head may be one end of the piston rod, the limitation of being formed from a blank is a product by process limitation that is met by a prior art having the same product structures).
 
15. (Previously presented) The piston rod unit of claim 10, wherein an end of the deep bore is of radial shape ((bore is cylindrical which appears to meet the limitation of a radial shape end).
 
16. (Previously presented) The piston rod unit of claim 14, wherein the piston rod and the piston rod head are a one-piece component (as details of the piston rod head are not recited in the claims, the piston rod head is interpreted to an end tip of the piston rod 12 which is a one piece component with the rest of the piston rod).
 
17. (Previously presented) The piston rod unit of claim 10, wherein the deep bore extends in a longitudinal direction from a piston rod head to the rod end of the piston rod (see bore 55).
 
18. (Previously presented) The piston rod unit of claim 10, wherein the external connection type is a screw connection (see screw connection at nut near 56 in Fig. 1).
 
19. (Previously presented) The piston rod unit of claim 18, wherein the screw connection comprises a piston nut inside the piston (nut inside piston 10 seen near where 56 points to in Fig. 1).
  
21. (Previously presented) The piston rod unit of claim 10, wherein there is only one external connection point between the piston rod and the piston (as best understood, see piston 10 having one external connection point to rod 12).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 18 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wossner in view of Tsutsui et al. (US 9790970), hereinafter ‘Tsutsui’.
Regarding claim 18 and 19, Wossner discloses the piston rod unit of claim 10, but does not disclose wherein the external connection type is a screw connection or wherein the screw connection comprises a piston nut inside the piston. 
However, Tsutsui discloses a piston cylinder device similar to Wossner and the present application and therefore constitutes analogous art. Tsutsui teaches a piston rod 61 coupled to a piston 50,70 via an external screw connection 21a, 81a wherein the screw connection comprises a piston nut 64 inside the piston. 
Since using an external screw connection including a piston nut inside the piston is a known configuration of coupling a piston to a piston rod, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the device of Wossner to have used the external screw connection including a piston nut inside the piston is a known configuration of coupling a piston to a piston rod as taught by Tsutsui as a mere matter of simple substitution of one known coupling configuration for another to yield only the expected result of a suitable piston to piston rod coupling.
Claim(s) 18 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gao in view of Tsutsui et al. (US 9790970), hereinafter ‘Tsutsui’.
Regarding claim 18 and 19, Gao discloses the piston rod unit of claim 10, but does not disclose wherein the external connection type is a screw connection or wherein the screw connection comprises a piston nut inside the piston. 
However, Tsutsui discloses a piston cylinder device similar to Gao and the present application and therefore constitutes analogous art. Tsutsui teaches a piston rod 61 coupled to a piston 50,70 via an external screw connection 21a, 81a wherein the screw connection comprises a piston nut 64 inside the piston. 
Since using an external screw connection including a piston nut inside the piston is a known configuration of coupling a piston to a piston rod, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the device of Gao by replacing the coupling structure 6 to have used the external screw connection including a piston nut inside the piston is a known configuration of coupling a piston to a piston rod as taught by Tsutsui as a mere matter of simple substitution of one known coupling configuration for another to yield only the expected result of a suitable piston to piston rod coupling.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dustin T Nguyen whose telephone number is (571)270-0163. The examiner can normally be reached M: 9am-6pm; T-Th: 9am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Bomberg can be reached on (571) 272-4922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DUSTIN T NGUYEN/Primary Examiner, Art Unit 3745                                                                                                                                                                                                        July 21, 2022